McCulloch, C. J. (dissenting.) I conceive it to be my duty, in reviewing the ruling of a trial court concerning an alleged improper argument of counsel to proceed on the assumption that the judge has endeavored with perfect impartiality to conduct the trial in such manner that both sides may receive fair treatment, and that he is in better situation than we are to determine how far, if at all, such argument has prejudiced the rights of the parties and what steps are necessary to eliminate such prejudice. A very large degree of discretion must necessarily rest with the trial judge in such matters, and I assume that he has endeavored to fairly exercise it so as to preserve the integrity of the trial. Of course, it is our duty, as reviewing judges, to correct a manifest abuse of such discretion by ordering a new trial. But unless it is manifest that prejudice resulted from an improper argument, and that the trial judge has failed to do all that he could to eliminate the possibility of prejudicial effect, we should not reverse the judgment, however much we may be disposed to condemn the argument. If we adopt the rule of reversing judgments merely, because improper remarks have been made in the progress of the trials, we will increase very materially the number of reversals. Now, the remark of Mr. Ward was withdrawn, and if it was calculated to prejudice the rights of appellant I fail to see the force of the criticism of his method of withdrawal. What he said was, in effect, that he desired to commit no error to the prejudice of his adversary. The original remark concerning the decisions of this court in other cases constituted merely his opinion, which could not, it seems to me, have prejudiced appellant’s cause in the minds of an intelligent jury. The argument of Mr. Hays was improper in that it constituted a criticism of appellant’s conduct in other litigation, but it was not such an argument as was calculated to inflame the minds of the jury and induce them to render an improper verdict on the facts. It is hard for me to believe that twelve, fair-minded and intelligent men would be induced by such an argument as that, being merely the counsel's own estimate of what constitutes, honest dealing, to depart from their convictions concerning the effect of the testimony in the case and the law and to render a verdict which was unauthorized. We should not reverse a case merely because an error was committed, unless it appears reasonably probable that prejudice resulted. Mr. Justice Kirby concurs.